Exhibit 10.2
SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE
THIS SECURITY IS NOT BEING REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING THIS SECURITY,
AGREES FOR THE BENEFIT OF THE ISSUER THAT THIS SECURITY MAY BE RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED, ONLY (1) TO THE BORROWERS, (2) TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER THAT IS AWARE THAT THE RESALE, PLEDGE
OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (3) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.

      February 4, 2009   $50,000,000.00

FOR VALUE RECEIVED, the undersigned (“each a “Borrower” and collectively the
“Borrowers”) HEREBY JOINTLY AND SEVERALLY PROMISE TO PAY to the order of GENERAL
ELECTRIC CAPITAL CORPORATION (“Lender”), a Delaware corporation, at its address
at 2 Bethesda Metro Center, Suite 600, Bethesda, Maryland 20814, or at such
other place as Lender may designate from time to time in writing, in lawful
money of the United States of America and in immediately available funds, the
amount of FIFTY MILLION DOLLARS AND NO CENTS ($50,000,000.00) or, if less, the
aggregate unpaid amount of all Revolving Credit Loans made to the undersigned
under the Loan Agreement (as hereinafter defined). Each Borrower further jointly
and severally promises to pay interest on the outstanding unpaid principal
amount hereof from the date hereof until payment in full at the rate or rates
from time to time applicable to the Revolving Credit Loans as determined in
accordance with the Loan Agreement. All capitalized terms used but not otherwise
defined herein have the meanings given to them in the Loan Agreement.
This Second Amended and Restated Revolving Credit Note (“Note”) is one of the
Notes issued pursuant to that certain Second Amended and Restated Loan and
Security Agreement dated as of February 21, 2008, by and among Borrowers, The
Ensign Group, Inc., the other Persons signatory thereto and Lender (including
all annexes, exhibits and schedules thereto, as from time to time amended,
restated, supplemented or otherwise modified, the “Loan Agreement”), and is
entitled to the benefit and security of the Loan Agreement and all of the other
Loan Documents referred to therein. Reference is hereby made to the Loan
Agreement for a statement of all of the terms and conditions under which the
Loan evidenced hereby is made and is to be repaid.
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement, the terms of which
are hereby incorporated herein by reference. Interest thereon shall be paid
until such principal amount is paid in full at such interest rates and at such
times, and pursuant to such calculations, as are specified in the Loan
Agreement. If any payment on this Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
Upon and after the occurrence of any Event of Default, the entire principal
amount of this Note, together with all accrued interest thereon, may, as
provided in the Loan Agreement, and without demand, notice or legal process of
any kind, be declared, and immediately shall become, due and payable.
Time is of the essence of this Note. Demand, presentment, protest and notice of
nonpayment and protest are hereby waived by Borrowers. Each Borrower further
agrees, subject only to any limitation imposed by applicable law, to pay all
expenses, including attorneys’ fees and legal expenses, incurred by Lender in
endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by acceleration or otherwise.

 

 



--------------------------------------------------------------------------------



 



THIS NOTE AMENDS, RESTATES, AND REPLACES IN ITS ENTIRETY THAT CERTAIN AMENDED
AND RESTATED REVOLVING CREDIT NOTE, DATED AS OF FEBRUARY 21, 2008, BY AND AMONG
CERTAIN BORROWERS, THE OTHER PARTIES SIGNATORY THERETO AND LENDER, AS OF THE
DATE HEREOF. AS SUCH, THIS NOTE CONTINUES TO EVIDENCE SUCH INDEBTEDNESS AND
SHALL NOT CONSTITUTE OR EVIDENCE PAYMENT FOR OR A NOVATION OF SUCH INDEBTEDNESS.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK. Whenever possible each provision of this Note
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provisions of this Note shall be prohibited by or
invalid under applicable law, such provisions shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note. Whenever in this Note
reference is made to Lender or Borrowers, such reference shall be deemed to
include, as applicable, a reference to their respective permitted successors and
assigns, and in the case of Lender, any financial institution to which it has
sold or assigned all or any part of its interest in the Loan or in its
commitment to make Revolving Credit Loans as permitted by the Loan Agreement.
The provisions of this Note shall be binding upon and inure to the benefit of
such successors and assigns, except that no Borrower may assign its rights or
obligations. Each Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for such Borrower.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Second Amended and
Restated Revolving Credit Note as of the date first above written.

                              ENSIGN WHITTIER WEST LLC             ENSIGN
WHITTIER EAST LLC             ENSIGN PANORAMA LLC             LEMON GROVE HEALTH
ASSOCIATES LLC             BELL VILLA CARE ASSOCIATES LLC             DOWNEY
COMMUNITY CARE LLC             COSTA VICTORIA HEALTHCARE LLC             WEST
ESCONDIDO HEALTHCARE LLC             HB HEALTHCARE ASSOCIATES LLC            
VISTA WOODS HEALTH ASSOCIATES LLC             CITY HEIGHTS HEALTH ASSOCIATES LLC
            C STREET HEALTH ASSOCIATES LLC             VICTORIA VENTURA HEALTH
CARE LLC             GATE THREE HEALTHCARE LLC             SOUTHLAND MANAGEMENT
LLC             MANOR PARK HEALTHCARE LLC             each, a Nevada limited
liability company    
 
                    ATTEST/WITNESS:   By:   The Flagstone Group, Inc.
Its Sole Member    
 
                   
By:
  /s/ Soon Burnam   By:   /s/ Beverly Wittekind                      
 
  Soon Burnam       Name:   Beverly Wittekind    
 
  Treasurer       Title:   Secretary    
 
                            ENSIGN SANTA ROSA LLC             ENSIGN MONTGOMERY
LLC             ENSIGN CLOVERDALE LLC             ENSIGN SONOMA LLC            
ENSIGN WILLITS LLC             ENSIGN PLEASANTON LLC             each, a Nevada
limited liability company    
 
                    ATTEST/WITNESS:   By:   Northern Pioneer Healthcare, Inc.
Its Sole Member    
 
                   
By:
  /s/ Soon Burnam   By:   /s/ Cory E. Monette                      
 
  Soon Burnam       Name:   Cory E. Monette    
 
  Treasurer       Title:   President    
 
                    [SIGNATURES CONTINUE ON FOLLOWING PAGES]


SECOND AMENDED & RESTATED REVOLVING CREDIT NOTE
SIGNATURE PAGE

 

 



--------------------------------------------------------------------------------



 



                              ENSIGN SAN DIMAS LLC             ENSIGN PALM I LLC
            REDBROOK HEALTHCARE ASSOCIATES LLC             CLAREMONT FOOTHILLS
HEALTH ASSOCIATES LLC             each, a Nevada limited liability company    
 
                    ATTEST/WITNESS:   By:   Touchstone Care, Inc.
Its Sole Member    
 
                   
By:
  /s/ Soon Burnam   By:   /s/ John Albrechtsen                      
 
  Soon Burnam       Name:   John Albrechtsen    
 
  Treasurer       Title:   President    
 
                            ENSIGN SABINO LLC             24TH STREET HEALTHCARE
ASSOCIATES LLC             GLENDALE HEALTHCARE ASSOCIATES LLC            
PRESIDIO HEALTH ASSOCIATES LLC             NORTH MOUNTAIN HEALTHCARE LLC        
    PARK WAVERLY HEALTHCARE LLC             SUNLAND HEALTH ASSOCIATES LLC      
      RADIANT HILLS HEALTH ASSOCIATES LLC             HIGHLAND HEALTHCARE LLC  
          each, a Nevada limited liability company    
 
                    ATTEST/WITNESS:   By:   Bandera Healthcare, Inc.
Its Sole Member    
By:
  /s/ Soon Burnam   By:   /s/ Michael C. Dalton                      
 
  Soon Burnam       Name:   Michael C. Dalton    
 
  Treasurer       Title:   President    
 
                    [SIGNATURES CONTINUE ON FOLLOWING PAGE]


SECOND AMENDED & RESTATED REVOLVING CREDIT NOTE
SIGNATURE PAGE

 

 



--------------------------------------------------------------------------------



 



                              ATLANTIC MEMORIAL HEALTHCARE ASSOCIATES, INC.    
        AVENUES HEALTHCARE, INC.             BERNARDO HEIGHTS HEALTHCARE, INC.  
          CAMARILLO COMMUNITY CARE, INC.             CARROLLTON HEIGHTS
HEALTHCARE, INC.             GRAND VILLA PHX, INC.             HOQUIAM
HEALTHCARE, INC.             LIVINGSTON CARE ASSOCIATES, INC.            
LYNNWOOD HEALTH SERVICES, INC.             MCALLEN COMMUNITY HEALTHCARE, INC.  
          NORTHERN OAKS HEALTHCARE, INC.             OLYMPUS HEALTH, INC.      
      POCATELLO HEALTH SERVICES, INC.             RAMON HEALTHCARE ASSOC, INC.  
          RENEWCARE OF SCOTTSDALE, INC.             RICHMOND SENIOR SERVICES,
INC.             ROSE PARK HEALTHCARE ASSOCIATES, INC.             SALADO CREEK
SENIOR CARE, INC.             SOUTH VALLEY HEALTHCARE, INC.             TOWN
EAST HEALTHCARE, INC.             UPLAND COMMUNITY CARE, INC.            
WASHINGTON HEIGHTS HEALTHCARE, INC.             WELLINGTON HEALTHCARE, INC.    
        each, a Nevada corporation    
 
                    ATTEST/WITNESS:                
 
                   
By:
  /s/ Soon Burnam   By:   /s/ Beverly Wittekind                      
 
  Soon Burnam       Name:   Beverly Wittekind    
 
          Title:   Secretary    
 
                    [SIGNATURES CONTINUE ON FOLLOWING PAGE]


SECOND AMENDED & RESTATED REVOLVING CREDIT NOTE
SIGNATURE PAGE

 

 



--------------------------------------------------------------------------------



 



                              BAYSHORE HEALTHCARE, INC.             HUENEME
HEALTHCARE, INC.             PINEY LUFKIN HEALTHCARE, INC.             each, a
Nevada corporation    
 
                    ATTEST/WITNESS:                
 
                   
By:
  /s/ Soon Burnam   By:   Beverly Wittekind                      
 
  Soon Burnam       Name:   Beverly Wittekind    
 
          Title:   Secretary    

 

 